Title: To John Adams from Benjamin Rush, 21 July 1789
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia July 21st. 1789.

From an unfortunate concurrence of circumstances, I find myself under the influence of the same difficult command in corresponding with the Vice President of the United States, which the King of Syria gave to the Captains of his chariots.—
"Fight ye not with small or great, save only with the King of Israel."—
The subjects upon which we differ are monarchy—titles—& the Latin & Greek languages.
I repeat again that Republicanism has never yet had a fair tryal in the world.—It is now likely to be tried in the United States. Had our goverment been more completely ballanced; that is, had the President possessed more power, I believe it would have realised all the wishes of the most sanguine friends to republican liberty. Licentiousness factions—seditions & rebellions have not been restrained by monarchy even in great Britain. They have been more numerous in that country than in any of the less free monarchies, or more free republics of Europe.—The factions—seditions—& rebellions of Republics arise wholly from the want of checks or ballances, and from a defect of equal representation. The wisdom of modern times has discovered, & in part remedied these evils.—we may hope therefore that our republican forms of government will be more safe, and durable than formerly. When we reject a republic, I wish we may adopt an absolute monarchy, for goverments (like women among whom it is said no one, between a virtuous woman & a prostitute ought ever to please) should know no medium between absolute Republicanism & absolute monarchy. There cannot be a greater absurdity than to connect together in one government, the living principle of liberty in the people with the deadly principle of tyranny in an heriditary monarch. They must in time, with the best ballance in the world overset each other. They are created with implements of war in their hands. Fighting will be natural & necessary to each of them to preserve an existence. From a variety of circumstances, the victory 99 times in an 100 will be in favor of the monarch—& hence will arise the annihilation of liberty.—
An hundred years hence Absolute monarchy will probably be rendered necessary in our Country by the corruption of our people. But why should we precipitate an event for which we are not yet prepared?—Shall I at five & twenty years of age, because I expect to be an old man—draw my teeth—put on artificial grey hairs & bend my back over a short cane?—No—I will enjoy the health & vigor of youth & manhood, and leave old age to the care of itself.—I will do more. I will husband my health & vigor, & try to keep off Old Age as long as I can, by temperance, proper cloathing simple manners—and the practice of domestic virtues.
The characters you so much admire among the ancients were formed wholly by republican forms of goverments.—
Republican forms of goverment are more calculated to promote Christianity than monarchies. The precepts of the gospel, and the maxims of republics in many instances agree with each other.
Please to take notice that when I speak of a Republic, I mean a Goverment consisting of three branches, and each derived at different times & for different periods from the people. Where this circulation is wanting between rulers & the ruled, there will be an obstruction to genuine goverment. A king or a senate not chosen by the people at certain periods becomes a sebimus—a Bubo or an Abscess in the body politic which must sooner or later distroy the healthiest State.—
A simple democracy, or an unballanced republic is one of the greatest of evils. I think with Dr. Zubly that "a Democracy (with only one branch) is the devils own government." These words he uttered at my table in the Spring of 1776; upon my giving as a toast the "Commonwealth of America." At the same instant that he spoke these words, he turned his glass upside downwards, and refused to drink the toast.
I have no objection to men being accosted by the titles which they derive from their Offices. Mr President—Mr Vice President—Senator—Councillor Judge—or even Constable—may all the used with propriety, but why should  we prefix noble, honourable—or elective to them?—Such epithets are a transgression of a rule in composition which forbids us to use unnecessary adjectives, inasmuch as they always enfeeble the sense of a Sentence. I cannot think, with you that titles overawe or restrain the profligate part of a Community. The very atmosphere of London is impregnated with the Sounds of "My Lord"—"My Lady," "Right honourable"—"Your Honor"—"Sir John & Sir James," and yet when will you find more profligate manners than among the citizens of London?—The use of titles begets pride in rulers & baseness among the common people.—Among the Romans whom you so much admire, Cæsar was Cæsar—& Scipio was Scipio in all companies.—The conquered provinces I believe first introduced titles. Among the Quakers the highest degrees of order are preserved without titles.—But if we begin with titles in the United States, where will they end? A new Vocabulary must be formed to provide for all the officers of the federal & state goverments, for the states still retain the power of creating titles. If titles are given to men must not the women be permitted to share in them? By what rule shall we settle precedency? Shall a law, or a title Office be necessary for this purpose?—In a word my friend, I see no end to the difficulties—disputes—and Absurdities of admitting titles into our Country. They are equally contrary to reason and religion, and in my opinion are no more necessary to give dignity or energy to a goverment than swearing is to govern a ship’s crew, or Spirituous liquors to gather in the fruits of the earth.—
Upon the Subject of the latin & greek languages I shall only ask two questions.—
Who are guilty of the greatest absurdity, the Chinese who press the feet into deformity by small Shoes, or the Europeans & Americans who press the brain into obliquity by greek & Latin?—
Do not men use Latin and greek as the Scuttlefish emit their ink on purpose to conceal themselves from an intercourse with the common people?
Indeed my friend I owe nothing to the latin & greek classics, but the turgid and affected stile of my youthful compositions, & a neglect of English grammar. At 22 years of Age I read Lowths introduction to the grammar of our language, and Hume’s History of England as also some of Swift’s works. By means of these Authors I learned to put words together, and if I profess at this time any knowledge of Stile or language, I owe it to my having nearly forgotten the greek, and suspended for many years the delight with which I once read the Roman poets and historians.
I often look back with regret upon the four years I spent at an academy on the border or Maryland and Pennsylvania in learning the Latin & greek languages,—and had not my master (a pious Clergyman & an industrious farmer) taught me during those years the first principles & duties of Christianity, and at the same time given me habits of labor, which produced some knowledge in moral affairs, I should wish the memory of those years blotted out of my mind for ever.
I expect to prevail in the United States in my Attempt to bring the dead languages into disrepute, for my next attack upon them shall be addressed to our American ladies.—They are not perverted by any prejudice upon this subject—. They will hear from me the language of reason and nature,—and their influence will render my opinions sooner or later universal. From the Character you Once gave me of Mrs Adams, & which I have had confirmed by all who have ever conversed with her, I anticipate support from her in my Undertaking.
If the years I spent in teaching boys greek & roman mythology, were spent in teaching them Jewish antiquities, and the connection between the types and prophesies of the old testaments, with the events of the new, don’t you think we should have less infidelity and of course less immorality & bad goverment in the world?—
My friend the late Anthony Benezet, one of the greatest and best men that ever lived, used to say that "the height of all Charity was to bear with the unreasonableness of mankind."—Men love Royalty—titles—and the latin & greek languages—They make wars—enslave their fellow creatures—distil and drink rum—all because they are not governed by Reason.
I have only to beg your pardon for the length of this letter, and to assure you that no difference of sentiment upon any subject can alter the respect and regard with which  I am my Dr Sir / your sincere / friend
Benjn. Rush